Citation Nr: 0604279	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-11 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969.  
He died in May 1998.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of a 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In her substantive appeal, the appellant requested a hearing 
before the Board, however, withdrew her request in May 2000.  
The case was remanded by the Board in December 2000. 

In May 2005, the Board concluded that additional medical 
expertise was needed to render a decision on the claim of 
service connection for the cause of the veteran's death, and 
thus requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 
20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
appellant was notified of the VHA opinion in a July 2005 
letter and given 60 days to submit any additional evidence or 
argument in response to the opinion.  In August 2005, the 
appellant requested an extension of the 60 day time limit.  
On October 5, 2005, the Board granted an additional 90 days 
to permit the appellant review the contents of her files 
which were mailed on September 29, 2005.  To date, the 
appellant has not submitted any additional evidence, thus the 
Board will proceed.  The Board notes that the United States 
Court of Appeals for the Federal Circuit has upheld the 
authority of the Board to obtain a VHA opinion and further 
clarified that the Board could also consider such an opinion 
in the first instance without returning the case to the RO 
for preliminary review.  Disabled American Veterans, et. al 
v. Secretary of Veterans Affairs, 419 F.3d 1317 (2005). 

Additional evidence has been received in support of the 
appellant's claim, and the appellant's representative has 
expressly waived preliminary RO review of the additional 
evidence. 


FINDINGS OF FACT

1.  The veteran died in May 1998 of acute myocardial 
infarction due to thrombosed coronary artery and 
atherosclerotic cardiovascular disease, and hypertension was 
cited as a contributing condition.  

2.  Disabilities associated with the veteran's death were not 
manifested during the veteran's period of active duty service 
or for many years after his discharge from service, nor were 
acute myocardial infarction, thrombosed coronary artery, 
atherosclerotic cardiovascular disease, and hypertension 
otherwise related to such service or to service-connected 
disability.  

3.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
in July 1969 for a period of not less than 5 years 
immediately preceding death, nor was he a prisoner of war who 
died after September 30, 1999.

4.  The combined rating for the veteran's service-connected 
disabilities was 60 percent from September 1, 1993 to August 
20, 1997, and 80 percent from August 21, 1997, until the 
veteran's death in May 1998.

5.  A total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was in effect from August 21, 1997, until the veteran's death 
in May 1998.

6.  No claim was pending at the time of the veteran's death, 
and there is no current allegation of clear and unmistakable 
error in any prior decision.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service, and may not be 
presumed to have been incurred in service..  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant claimed 
entitlement to service connection for the cause of the 
veteran's death prior to enactment of the VCAA.  The 
veteran's appeal stems from a December 1998 rating decision 
which denied service connection for the cause of the 
veteran's death.  In February 2002, a VCAA letter was issued 
with regard to entitlement to service connection for the 
cause of the veteran's death, and entitlement to DIC under 
38 U.S.C.A. § 1318.  Subsequently, in April 2002 the RO 
issued a supplemental statement of the case which denied 
entitlement to DIC under 38 U.S.C.A. § 1318.  The VCAA letter 
notified the appellant of what information and evidence is 
needed to substantiate her claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

As noted, the notice preceded the denial of entitlement to 
DIC under 38 U.S.C.A. § 1318.  The Board finds that any 
defect with respect to the timing requirement of the VCAA 
notice with regard to the issue of entitlement to service 
connection for the cause of the veteran's death was harmless.  
This matter was remanded in December 2000 to specifically 
advise the appellant of the provisions of the notification 
and development procedures required by the VCAA.  Thereafter, 
the RO issued a February 2002 VCAA letter to the appellant.  
The contents of the VCAA notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The Board finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issues being decided on 
appeal, the evidence of record contains the veteran's service 
medical records, and post-service medical records.  There is 
no indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The evidence of record contains 
a VA opinion as to the issue of cause of death.  
Additionally, the appellant submitted research conducted by 
private doctors.  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

I.  Service connection for the cause of the veteran's death

Factual Background

At the time of the veteran's death in May 1998, service 
connection was in effect for residuals abdominal adhesiotomy 
with appendectomy scar and post operative hernia repair with 
history of partial small bowel obstruction rated 50 percent 
disabling, effective September 1993; post-traumatic stress 
disorder (PTSD) rated 50 percent disabling, effective August 
1997; and lumbosacral strain rated 20 percent disabling, 
effective January 1981.  Entitlement to a TDIU was granted 
effective August 21, 1997.

A July 1966 induction examination reflects a blood pressure 
reading of 120/68.  Service medical records do not reflect 
any diagnosis or symptoms related to coronary artery disease 
or atherosclerotic cardiovascular disease, nor do the records 
reflect a diagnosis of hypertension.  An examination 
performed for separation purposes in July 1969 reflects a 
blood pressure reading of 138/90, and the veteran's heart was 
clinically evaluated as normal.  

As noted, the veteran died in May 1998.  The Certificate of 
Death reflects the immediate cause of death as acute 
myocardial infarction due to thrombosed coronary artery due 
to atherosclerotic cardiovascular disease.  The certificate 
also noted that hypertension was a significant condition 
contributing to death but not related to the causes of death 
given.  An autopsy was performed two days after his death, 
which reflected the causes of death noted on the certificate, 
and the condition of hypertension.

The appellant has claimed entitlement to service connection 
for the cause of the veteran's death based on the theory that 
the veteran's service-connected PTSD caused his hypertension, 
and the hypertension caused his death.

To support her claim, the appellant submitted a May 1995 
study requested by Disabled American Veterans and conducted 
by Lawrence R. Moss, M.D., an assistant clinical professor of 
psychiatry.  The study was entitled 'Hypertension in the War 
Veteran.'  Dr. Moss reviewed medical literature in order to 
explore two possible causal factors in the development of 
high blood pressure (hypertension) in war veterans who were 
prisoners-of-war (POWs) and who have PTSD resulting either 
from the POW experience or from other combat-related factors.  
Based on a review of research studies, Dr. Moss concluded as 
follows:

1.  Psychosocial stress plays an 
important causative role in the 
development of hypertension.  For many, 
if not most, war veterans, their wartime 
experience proves to be the greatest 
source of ongoing psychosocial stress 
throughout their lifetime.  Therefore, it 
is reasonable to conclude that wartime 
experience often plays a causative role 
in the development of hypertension.

2.  Those veterans suffering from post-
traumatic stress disorder, the 
prototypical anxiety disorder, are at 
increased risk for developing 
hypertension.

3.  Those veterans who underwent 
starvation during their POW experience 
may have been placed under sufficient 
stress thereby to have incurred an 
increased risk of developing 
hypertension.

The appellant also submitted March 2004 correspondence from 
Joseph a. Boscarino, Ph. D., M.P.H., Senior Scientist, The 
New York Academy of Medicine.  Dr. Boscarino indicated that 
he was an epidemiologist and medical researcher who had 
studied veterans' health studies for 25 years.  Dr. Boscarino 
referenced an ECG study which suggested that coronary heart 
disease was associated with PTSD among Vietnam veterans.  
Similar findings were being reported among other populations 
also exposed to traumatic stress.  Dr. Boscarino concluded 
that if a veteran has a long-term history of PTSD, especially 
if this is concurrent with other major psychiatric disorders 
of inflammatory diseases, such as rheumatoid arthritis, 
psoriasis, thyroid disease, inflammatory bowel disease, etc., 
that this veteran has a very high risk for developing 
cardiovascular disease, including coronary artery disease and 
myocardial infarction.  Veterans with chronic PTSD also are 
at significant concurrent risk for autoimmune diseases as 
well.

In June 2005, a VA physician offered an opinion as to the 
cause of the veteran's death.  The physician reviewed the 
veteran's medical records, noting his active service, and his 
death in May 1998 due to an acute myocardial infarction.  The 
physician opined as follows:

The relationship between psychosocial 
stress and long term hypertension is 
controversial.  The circuitous argument 
that stress can lead to hypertension, and 
stress induced hypertension can lead to 
atherosclerotic cardiovascular disease 
and death, is even more debatable.

In medicine, stress (such as PTSD) and 
personality type (Type A) have been 
examined extensively, but there is 
insufficient evidence to link them 
directly as a significant risk factor for 
atherosclerotic heart disease.  The 
commonly recognized and accepted coronary 
risk factors include age, male sex, 
hypertension, diabetes, smoking, and 
hypercholesterolemia.  Although some of 
the psychiatric literature suggest that 
patients with PTSD have a higher 
prevalence of hypertension and possible 
heart attacks; one cannot conclude that 
PTSD is a causative factor or plays a 
major role in its pathogenesis.

PTSD may be an apparent stressor, but the 
individual differences in response to 
stress, either environmental and or 
psychosocial, suggest a more complex 
biological environmental, and 
psychosocial interaction.  It has been 
suggested that an individual's underlying 
personality and social makeup is more 
important in dictating his response and 
reaction to outside stress.

The medical record documented the 
veteran's antisocial behavior just before 
he jointed the military service in July 
1965 in which he and his brother were 
jailed for beating and breaking the jaw 
and skull of another young man with a 
bat.  In November 1965, four months after 
he joined the military but before he went 
to Vietnam, he had to undergo a 
neuropsychiatric evaluation for "violent 
and emotional outbursts."  He was 
diagnosed to have an aggressive 
personality disorder.  In May 1968, five 
months after he returned from Vietnam, he 
had to be admitted for treatment of 
"aggressive angry behavior at home."  
Many years later, while working as a 
supervisor for the U.S. Post Office, he 
was reprimanded for his "shouting 
match" and subsequently relieved of his 
supervisory role.

It is my opinion that the veteran's 
aggressive personality disorder preceded 
his Vietnam experience and his diagnosis 
of PTSD.  If one believes that stress can 
aggravate hypertension, then it is 
equally likely that the veteran's 
preceding personality disorder played a 
role.

However, despite the argument that PTSD 
causes hypertension, the veteran was 
never diagnosed or treated for 
hypertension except for one visit in 
March 1997.  Blood pressure measurement 
after military discharge ranged from 
110/80 to 118/64 to 140/88.  In March 
1997, there was one recorded high [blood 
pressure reading] of 156/86, but this was 
when the veteran presented with severe 
abdominal distress.

In conclusion, it is my opinion that the 
relationship between stress, PTSD, and 
hypertension is controversial; and there 
is insufficient evidence to establish 
causality between PTSD and 
atherosclerotic heart disease.  As 
compared to other major coronary risk 
factors, the degree to which PTSD can 
aggravate hypertension is minor, and the 
likelihood of it contributing to the 
veteran's death is small.

Criteria & Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The Board initially notes that the veteran's death was caused 
by acute myocardial infarction, thrombosed coronary artery, 
and atherosclerotic cardiovascular disease, and hypertension 
was a significant condition contributing to death but not to 
the causes of death.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As noted, a review of the record reveals that the veteran's 
death was caused by acute myocardial infarction, thrombosed 
coronary artery, and atherosclerotic cardiovascular disease, 
in May 1998, 29 years after discharge from service.  At that 
time, service connection was not in effect for any of these 
disabilities.  As noted, service medical records do not 
reflect treatment for any of these disabilities.  Moreover, 
there is no medical evidence to support that the causes of 
death manifested in service, or within the presumptive 
periods.

The appellant, however, has claimed that the veteran's 
service-connected PTSD caused the veteran's hypertension 
which ultimately caused his death.  As noted, the appellant 
submitted documentation from Dr. Moss with regard to a 
literature review in May 1995 which found that psychosocial 
stress plays an important causative role in the development 
of hypertension, and that veterans suffering from PTSD are at 
an increased risk for developing hypertension.  Initially, 
the Board notes that service connection was not in effect for 
hypertension at the time of the veteran's death, and in fact 
the veteran had never claimed entitlement during his 
lifetime.  The Board does not dispute that the veteran had 
hypertension upon his death, however, notes that in fact the 
medical evidence reflects that he was only treated for 
hypertension on one occasion in March 1997.  In any event, 
although Dr. Moss presents a thorough review of the medical 
literature on the relationship between psychosocial stress 
and the causative role of the development of hypertension, 
and veteran's with PTSD having an increased risk of 
developing hypertension, Dr. Moss's study does not provide 
any light on whether it is at least as likely as not that the 
veteran's PTSD in fact caused his hypertension which then was 
a contributing factor to his death in May 1998.  Dr. 
Boscarino, an epidemiologist and medical researcher, offered 
his conclusions in March 2004 that if a veteran has a long-
term history of PTSD, especially concurrent with other major 
psychiatric disorders or inflammatory diseases, the veteran 
has a very high risk for developing cardiovascular disease, 
including coronary artery disease and myocardial infarction.  
Again, while it is apparent that Dr. Boscarino has conducted 
vast research on this issue, there is no objective medical 
evidence that the veteran's PTSD caused his acute myocardial 
infarction.  

Although the Board accepts these treatises as competent 
medical evidence, there is no indication that either doctor 
reviewed the veteran's claims folder or had any knowledge 
regarding the veteran's medical history and cause of death.  
Both Federal regulation and case law preclude granting 
service connection predicated on a result of speculation or 
remote possibility.  38 C.F.R. § 3.102; see Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

Moreover, upon review of the entirety of the evidence of 
record, the VA examiner concluded that the relationship 
between stress, PTSD, and hypertension is controversial.  The 
examiner acknowledged the psychiatric literature which 
suggests that patients with PTSD have a higher prevalence of 
hypertension and possibly heart attacks, but a conclusion 
cannot be made that PTSD is a causative factor or plays a 
major role in its pathogenesis.  The examiner also pointed 
out that despite the appellant's argument that PTSD causes 
hypertension, the veteran was only treated for hypertension 
on one occasion, and this was when the veteran presented with 
severe abdominal distress.  The examiner opined that there is 
insufficient evidence to establish causality between PTSD and 
atherosclerotic heart disease, and that compared to other 
major coronary risk factors, the degree to which PTSD can 
aggravate hypertension is minor and the likelihood of it 
contributing to the veteran's death is small.  Thus, the VA 
examiner was unable to provide an opinion that it was at 
least as likely as not that the veteran's PTSD caused his 
hypertension or that the veteran's PTSD aggravated his 
hypertension.  

The Board accepts the VA physician's opinion as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and it contains 
detailed rationale for the medical conclusions.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  The Board assigns great 
probative weight to this medical opinion, as it was based on 
extensive review of the veteran's medical records.  Moreover, 
the VA physician provided precise reasons and bases for his 
conclusions and made specific reference to the pertinent 
evidence.  The evidence of record contains no competent or 
probative evidence to rebut this persuasive medical opinion.  

In reaching this decision, the Board has considered the 
appellant's assertions as to the cause of the veteran's 
death.  Although the Board can sympathize with the appellant, 
she is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis of current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  An 
appellant's lay opinion, coupled with reliance on medical 
treatises, is insufficient to satisfy the medical nexus 
requirements necessary for an award of service connection.  
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In weighing the evidence of record, the Board finds that the 
specific medical opinion from the VA physician is more 
probative than the appellant's beliefs and generic medical 
treatises should be given greater weight.  The examiner's 
opinions were based upon a thorough review of the claims 
folder.  The preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.  
Benefits are also payable if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected- 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  Nat'l Org. of Veterans' 
Advocates, 260 F.3d at 1376-77.  Upon consideration of 38 
U.S.C.A. § 1318, the Federal Circuit found that the statutory 
language was ambiguous as to whether a "hypothetical" claim 
was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled 
to receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  Id. at 1379-
80.

However, subsequently in Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005), the Court found that the January 21, 2000 
amendment (65 Fed. Reg. 3,388) to 38 C.F.R. § 3.22 to bar the 
"hypothetical" entitlement theory with respect to 
dependency and indemnity compensation (DIC) claims made 
pursuant to 38 U.S.C. § 1318, is not applicable to claims 
filed prior to that date.  In other words, the hypothetical 
entitlement theory must be considered and applied with 
respect to section 38 U.S.C.A. §1318 DIC claims filed prior 
to January 21, 2000.  On and after that date, hypothetical 
entitlement claims are not authorized.

In this case, the claim for DIC under 38 U.S.C.A. § 1318 was 
filed before January 21, 2000.  Therefore, in this case, DIC 
benefits may be granted if the appellant can establish that 
the veteran hypothetically would have been entitled to 
receive a retroactive 100 percent evaluation for the 10-year 
period immediately preceding his death.  See Green v. Brown, 
10 Vet. App. 111, 118 (1997).  VA is to determine, based upon 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death, whether, had he brought a claim more 
than 10 years prior to his death, he would have been entitled 
to receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his 
survivor(s) to DIC benefits under 38 U.S.C.A. § 1318.  Wingo 
v. West, 11 Vet. App. 307, 311-12 (1998).

In this case, however, unlike the situation in Wingo, the 
veteran filed a claim in August 1982 for individual 
unemployability and increased evaluation based on the 
severity of his service-connected disabilities.  At the time 
of his claim, the combined rating for the veteran's service-
connected disabilities was 60 percent.

In a September 1982 rating decision, the RO denied the claim 
for a TDIU.  The veteran filed a notice of disagreement in 
October 1982, and a statement of the case was issued in 
November 1982 and a supplemental statement of the case was 
issued in January 1983, however, the veteran did not file a 
substantive appeal.  Thus, the September 1982 determination 
is final.  38 U.S.C.A. § 7105.  There has been no claim that 
this final decision involved clear and unmistakable error.

In August 1993, the veteran claimed entitlement to a 
temporary total convalescence evaluation under 38 C.F.R. 
§ 4.30 due to undergoing a hernia repair in July 1993.  A 
November 1993 rating decision granted entitlement to a 
temporary total convalescence evaluation from July 12, 1993, 
and the 60 percent combined disability rating was reinstated 
effective September 1, 1993.  The veteran's service-connected 
residuals, abdominal adhesiotomy with appendectomy scar and 
partial small bowel obstruction condition was evaluated, and 
the 50 percent disability evaluation was continued.  The 
veteran underwent a VA examination in December 1993, and a 
January 1994 rating decision continued the 50 percent 
disabling rating.  The veteran did not file a notice of 
disagreement with either determination, thus the November 
1993 and January 1994 rating determinations are final.  
38 U.S.C.A. § 7105.  There has been no claim that these final 
decisions involved clear and unmistakable error.

In September 1996, the veteran filed a claim of service 
connection for chloracne as a result of exposure to 
herbicides, and for an increased rating for his service-
connected residuals abdominal adhesiotomy, which were both 
denied in a January 1997 rating decision.  The veteran did 
not file a notice of disagreement, thus the January 1997 
determination is final.  38 U.S.C.A. § 7105.  There has been 
no claim that this final decision involved clear and 
unmistakable error.

In January 1998, the veteran filed a claim of service 
connection for PTSD, and for an increased rating for his 
service-connected residuals abdominal adhesiotomy.  In a 
March 1998 rating decision, entitlement to service connection 
for PTSD was granted, and a 50 percent evaluation was 
assigned effective August 21, 1997.  An increased evaluation 
for residuals abdominal adhesiotomy was denied.  At this 
time, the veteran's combined disability rating for service-
connected disabilities was 80 percent effective August 21, 
1997.  The veteran did not file a notice of disagreement, 
thus the March 1998 determination is final.  38 U.S.C.A. 
§ 7105.  There has been no claim that this final decision 
involved clear and unmistakable error.

In April 1998, the veteran filed a claim for a TDIU, which 
was granted in an April 1998 rating decision, effective 
August 21, 1997.  The veteran did not file a notice of 
disagreement, thus the April 1998 determination is final.  
38 U.S.C.A. § 7105.  There has been no claim that this final 
decision involved clear and unmistakable error.

Under 38 C.F.R. § 20.1106, decisions as to entitlement to 
benefits under 38 U.S.C.A. § 1318 will be made with reference 
to rating decisions during the veteran's lifetime.  Based on 
a review of the rating determinations, evidence of record, 
and the veteran's claim of individual unemployability in 
April 1998, there is no evidence that the veteran was 
hypothetically entitled to a total schedular rating or a 
total rating based on individual unemployability from May 
1988 or any date prior to this.  As a final determination was 
rendered in September 1982, this would preclude a finding 
that the veteran was hypothetically entitled to a total 
schedular rating or a total rating based on individual 
unemployability up to this date.  The evidence reflects that 
for the period subsequent to September 1982 through 1997, the 
veteran maintained employment on a full-time basis with the 
U.S. Postal Service.  The veteran last worked in December 
1996, was kept in pay status with his employer until July 
1997, and his disability retirement was effective September 
1997.  The veteran's service-connected residuals abdominal 
adhesiotomy was evaluated by the RO in November 1993, January 
1994, January 1997, and March 1998, and an increased 
evaluation was denied each time.  Until service connection 
for PTSD was granted effective August 21, 1997, the veteran's 
combined disability rating did not qualify him for 
consideration of a TDIU, nor did the evidence reflect that 
the veteran was otherwise unemployable due to his service-
connected disabilities.

The appellant has generally claimed that the veteran's 
"stress" was evident from 1969, and thus he should have 
been awarded a 100 percent disability rating prior to August 
1997.  The Board notes that there were no claims of service 
connection or increased disability evaluations for any of his 
service-connected disabilities, including PTSD, pending at 
the time of the veteran's death in May 1998.  Several rating 
decisions were issued in September 1982 through March 1998, 
and the veteran did not perfect an appeal as to any of these 
determinations.  The appellant has no standing to file a 
claim of service connection or increased disability 
evaluation, nor does she have standing to dispute the final 
rating determinations and, in any event, the time has expired 
for any such appeals.  Again, no clear and unmistakable error 
has been claimed in any of these decisions.

Furthermore, the veteran was not a prisoner of war, he died 
more than 10 years following his retirement from active 
service, and he was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  There have been no 
allegations of clear and unmistakable error in any prior 
decision, nor has the appellant or her representative 
identified any other basis for granting this claim.  In 
essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


